VAN DEVANTER, Circuit Judge.
By this writ of error Charles Green Rainbow, James Fisher, and Peter Decora challenge a final order of the Circuit Court denying their application for a discharge upon a writ of habeas corpus. Such an order is not subject to review upon writ of error, but only upon appeal (Rev. St. 763, 764; Act March 3, 1885, 23 St. 437 [U. S. Comp. St. 1901, pp. 594, 595] ; In re Neagle, 135 U. S. 1, 42, 10 Sup. Ct. 658, 34 L. Ed. 55; In re Morrissey, 137 U. S. 157, 11 Sup. Ct. 57, 34 L. Ed. 644; Rice v. Ames, 180 U. S. 371, 21 Sup. Ct. 406, 45 L. Ed. 577; Fisher v. Baker, 203 U. S. 174, 182, 27 Sup. Ct. 135, 51 L. Ed. 142), and therefore we are not at liberty to consider the questions sought to be presented, although ably discussed by counsel.
The writ is accordingly dismissed.